[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Buckeye Wind, L.L.C., Slip Opinion No. 2016-Ohio-5664.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-5664
 IN RE APPLICATION OF BUCKEYE WIND, L.L.C., TO AMEND ITS CERTIFICATE
       ISSUED IN CASE NO. 08-666-EL-BGN; CHAMPAIGN COUNTY ET AL.,
             APPELLANTS; POWER SITING BOARD ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as In re Application of Buckeye Wind, L.L.C., Slip Opinion No.
                                    2016-Ohio-5664.]
Power Siting Board—Application to amend siting certificate for wind-powered
        electric-generation facility—R.C. 4906.07(B)—Appellants failed to timely
        object to board’s decision limiting scope of hearing—Appellants forfeited
        right to challenge scope of hearing on appeal.
    (No. 2014-1210—Submitted July 12, 2016—Decided September 7, 2016.)
            APPEAL from the Power Siting Board, No. 13-360-EL-BGA.
                              _______________________
        O’DONNELL, J.
        {¶ 1} Champaign County and Goshen, Union, and Urbana Townships
(collectively, the “county”) appeal as of right from orders of the Ohio Power Siting
                               SUPREME COURT OF OHIO




Board (the “board”) permitting Buckeye Wind, L.L.C. (“Buckeye”), to amend its
siting certificate for the “Buckeye Wind I” wind farm in Champaign County.
       {¶ 2} The county contends that the board unlawfully approved Buckeye’s
requested amendment without holding a hearing on all proposed changes in the
amendment application. R.C. 4906.07(B) provides that upon application for an
amendment to a certificate, the board must hold a hearing on the application “if the
proposed change in the facility would result in any material increase in any
environmental impact of the facility or a substantial change in the location of all or
a portion of such facility.” According to the county, all the proposed changes in
Buckeye’s amendment application met the criteria in R.C. 4906.07(B) and
therefore the board should have held a hearing on all the requested changes, rather
than only a portion of them.
       {¶ 3} Because the county failed to timely object to the board’s decision
limiting the scope of the hearing to only certain proposed changes in Buckeye’s
amendment application, it forfeited its right to appeal that board decision.
Accordingly, we conclude that the board’s decision to limit the scope of the hearing
to certain proposed changes was reasonable and lawful and that the county never
objected to the board’s limitation, and therefore we affirm the decision of the board.
                          Facts and Procedural History
       {¶ 4} In March 2012, this court affirmed a board order granting a certificate
to construct Buckeye Wind I. See In re Application of Buckeye Wind, L.L.C., 131
Ohio St. 3d 449, 2012-Ohio-878, 966 N.E.2d 869. The proposed facility as certified
consisted of 53 fully approved wind turbines, along with access roads, temporary
construction staging areas, a mixture of overhead and underground electrical
collection lines, a substation, and an operations and maintenance building.
       {¶ 5} A few months after our decision in Buckeye Wind, Champaign Wind,
L.L.C., a sister company to Buckeye, filed an application to construct another wind
farm in Champaign County, which the developer labeled “Buckeye Wind II.” In




                                          2
                                January Term, 2016




April 2016, we affirmed the board’s order authorizing Buckeye Wind II, which, as
certified, consisted of 52 additional turbines, more access roads, more electrical
collection lines, more construction staging areas, another substation, and an
operations and maintenance facility. See In re Application of Champaign Wind,
L.L.C., ___ Ohio St.3d ___, 2016-Ohio-1513, ___ N.E.3d ___, ¶ 3, 5.
       {¶ 6} In March 2013, while Champaign Wind’s application for Buckeye
Wind II was pending, Buckeye filed an application to amend the certificate for
Buckeye Wind I, in part so that that Buckeye Wind I and II could share portions of
their associated facilities. Specifically, Buckeye’s amendment application sought
to (1) move all electrical collection lines underground, (2) relocate four previously
approved access roads, (3) adjust the size of the construction staging areas so that
Buckeye Wind I and II could share construction zones, (4) relocate one of the
construction staging areas, (5) relocate the substation so that Buckeye Wind I and
II could utilize the same substation, and (6) construct one new access road. The
county, a group of local residents (the “neighbors”), and others intervened in the
amendment-application proceeding.
       {¶ 7} On November 21, 2013, an administrative law judge (“ALJ”)
determined that three of the proposed changes—burying all electrical collection
lines underground, relocating four access roads, and resizing the construction
staging areas—did not require a hearing under R.C. 4906.07(B). No party objected
to the ALJ’s entry or filed an interlocutory appeal. Buckeye thereafter withdrew
one of the proposed changes, which left only two of the requested amendments for
consideration at the hearing.
       {¶ 8} The ALJ held the hearing on January 6, 2014. The neighbors objected
to the scope of the hearing and requested that the proposal to bury electrical
collection lines also be addressed. The ALJ, however, overruled the objection. The
county did not assert any objection to the scope of the hearing or attempt to
introduce any evidence.




                                         3
                             SUPREME COURT OF OHIO




       {¶ 9} On February 18, 2014, the board issued an opinion and order
approving Buckeye’s amendment.         About a month later, the county filed an
application for rehearing, arguing—for the first time—that the board erred by not
holding a hearing on all the proposed changes. After the board denied the county’s
rehearing application, the county appealed to this court, and we granted leave for
Buckeye to intervene.
                              Positions of the Parties
       {¶ 10} On appeal, the county argues that the three proposed changes that
the ALJ excluded from the hearing will result in substantial changes to the facility
or will materially increase the environmental impact of the facility. Therefore, the
county asserts that R.C. 4906.07(B) required the board to hold a hearing on those
proposals and the board’s refusal to do so was unreasonable and unlawful.
       {¶ 11} The board and Buckeye maintain that R.C. 4906.07(B) did not
require a hearing on those three proposed changes and therefore the board
appropriately exercised its discretion in limiting the scope of the hearing. The
board and Buckeye also assert various reasons to dismiss the county’s appeal on
grounds other than the merits, including that the county forfeited its appellate
arguments by not timely challenging the board’s decision limiting the scope of the
hearing.
       {¶ 12} Accordingly, the first issue before us is whether the county properly
preserved its arguments for appeal. If the county forfeited its right to challenge the
scope of the hearing on appeal, we need not consider whether the board properly
applied R.C. 4906.07(B). See In re Application of Columbus S. Power Co., 138
Ohio St. 3d 448, 2014-Ohio-462, 8 N.E.3d 863, ¶ 41 (an issue that an appellant has
failed to properly preserve for appeal will not be considered).
                                 Law and Analysis
       {¶ 13} We have previously held that in public-utility and power-siting
cases, a party forfeits an appellate argument if it deprives the agency of an




                                          4
                                 January Term, 2016




opportunity to cure the alleged error when it reasonably could have cured it. For
example, in In re Application of Black Fork Wind Energy, L.L.C., 138 Ohio St. 3d
43, 2013-Ohio-5478, 3 N.E.3d 173, a group of local residents appealed the board’s
approval of a wind-farm certificate, arguing that they were denied the opportunity
to cross-examine certain staff witnesses at the board hearing. Id. at ¶ 11. The record
revealed, however, that upon learning that the witnesses would not testify before
the board, the appellants had failed to subpoena the witnesses or object to their
absence. Id. at ¶ 8, 18-19. Instead, the appellants raised their objection to the
witnesses’ absence in their application for rehearing. Id. at ¶ 20. We noted that
“[a] party’s failure to challenge an alleged error constitutes a forfeiture of the
objection because it deprives the board of an opportunity to cure any error when it
reasonably could have.” Id. at ¶ 19. And we held that the “appellants should have
objected to the absence of those staff members or at least requested an opportunity
to compel their attendance” and that their “decision to wait until the rehearing stage
to raise this objection [was] fatal to their claim.” Id. at ¶ 20.
        {¶ 14} We reached a similar conclusion in Parma v. Pub. Util. Comm., 86
Ohio St. 3d 144, 148, 712 N.E.2d 724 (1999) (“By failing to raise an objection until
the filing of an application for rehearing, Parma deprived the [Public Utilities
Commission] of an opportunity to redress any injury or prejudice that may have
occurred”), Ohio Consumers’ Counsel v. Pub. Util. Comm., 127 Ohio St. 3d 524,
2010-Ohio-6239, 941 N.E.2d 757, ¶ 18 (an appellant’s failure to challenge an
alleged error “at an earlier juncture constitute[d] a forfeiture of the objection
because it deprived the commission of an opportunity to cure any error when it
reasonably could have”), and In re Application of Columbus S. Power Co., 138
Ohio St. 3d 448, 2014-Ohio-462, 8 N.E.3d 863, at ¶ 41 (“By waiting six months to
challenge the order, [the appellant] deprived the commission of an opportunity to
cure any error when it reasonably could have. The issue is therefore waived and
will not be considered”).




                                           5
                             SUPREME COURT OF OHIO




         {¶ 15} Here, the county had numerous opportunities to challenge the
board’s decision limiting the scope of the hearing, yet it waited until its application
for rehearing to first raise an objection. Specifically, on November 21, 2013, the
ALJ determined that three of Buckeye’s proposed changes did not require a hearing.
The county did not request reconsideration, file an interlocutory appeal, or
otherwise object to the ALJ’s prehearing entry.
         {¶ 16} At the commencement of the January 6, 2014 hearing, the neighbors
requested that the hearing include Buckeye’s proposal to bury all electrical
collection lines.   The ALJ specifically inquired whether the county had any
comment on the neighbors’ objection, and the county’s counsel responded,
“Nothing, Your Honor.” Thus, the neighbors were the only party to raise an
objection to the scope of the hearing, and they limited their objection to only one
of the proposed changes. No party objected at the hearing to the exclusion of
Buckeye’s proposals to relocate four access roads or resize the construction staging
areas.
         {¶ 17} During the hearing, Buckeye proffered a witness who testified about
the benefits of burying electrical lines and resizing the construction staging areas—
despite the fact that the ALJ had determined that those proposed changes did not
require a hearing. Yet the county did not object to the witness’s testimony and
declined the ALJ’s invitation to cross-examine him. And the county failed to
proffer any of its own evidence, call any of its own witnesses, or present any closing
argument. Indeed, at no time before or during the hearing did the county register
its disagreement with the ALJ’s prehearing decision, ask to expand the scope of the
hearing, or seek to introduce evidence regarding the proposed changes that the ALJ
had ruled were not subject to hearing.
         {¶ 18} On appeal, the county maintains that its rehearing application was
the appropriate time to raise its objection due to the nature and availability of the
board’s rehearing process. Although it is true that the board’s statutes require a




                                          6
                                January Term, 2016




party to identify alleged errors with specificity in a rehearing application in order
to preserve those issues for appellate review, see R.C. 4903.10(B) and 4906.12, the
availability of that process does not mean that a party may sit idly and withhold all
objections before and during a board hearing and then belatedly raise them in a
rehearing application. Notwithstanding the rehearing process, parties have the
obligation to alert the board of an alleged error at a time when it could reasonably
have been avoided or corrected. The availability of a rehearing process did not save
the appellants in Black Fork Wind from application of the forfeiture doctrine. See
138 Ohio St. 3d 43, 2013-Ohio-5478, 3 N.E.3d 173, at ¶ 20 (holding that the
appellants’ decision “to wait until the rehearing stage to raise this objection [was]
fatal to their claim”).
        {¶ 19} In accord, we hold that the county’s failure to take any action to
challenge the scope of the hearing until after the hearing had already occurred and
after the board had issued its order deprived the board of an opportunity to cure any
alleged error at a time when it reasonably could have done so. Therefore, the county
forfeited its right to challenge the scope of the hearing on appeal, and the board
acted reasonably and lawfully in limiting the scope of the hearing, and we therefore
affirm the decision of the board.
                                                                    Order affirmed.
        O’CONNOR, C.J., and PFEIFER, LANZINGER, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
                               _________________
        Kevin S. Talebi, Champaign County Prosecuting Attorney, and Jane A.
Napier, Assistant Prosecuting Attorney, for appellants, Champaign County and
Goshen, Union, and Urbana Townships.
        Michael DeWine, Attorney General, William L. Wright, Section Chief, and
Werner L. Margard III and Josh H. Jones, Assistant Attorneys General, for appellee
Ohio Power Siting Board.




                                         7
                           SUPREME COURT OF OHIO




       Vorys, Sater, Seymour & Pease, L.L.P., Michael J. Settineri, and William
A. Sieck, for intervening appellee, Buckeye Wind, L.L.C.
                             _________________




                                       8